DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 8/31/2020 filling of Application 17/008,407.  Claims 1-20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 1-7 are directed toward a method for determining and recommending new releases from cloud providers.  Claims 8-14 are directed toward a device for determining and recommending new releases from cloud providers.  Claims 15-20 are directed to a computer program product for determining and recommending new releases from cloud providers.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the abstract idea of forecasting sales which falls into the abstract idea categories of certain methods of organizing human activity and mental processes.  The elements of Claim 1 that represent the Abstract idea include:

filtering, based on one or more filters, the release data to generate filtered release data; 
processing, the filtered release data and taxonomy data identifying historical release data, with a classifier model, to generate classification data identifying classifications of the filtered release data; 
processing, the filtered release data, the classification data, and the customer data, with a matching model, to identify a set of the filtered release data that is relevant for each of the customers, and to generate sets of the filtered release data for the customers; 
processing, the filtered release data, the classification data, and the interest data, with the matching model, to identify additional data of the filtered release data that is relevant for each of the customers; 
supplementing, the sets of the filtered release data with the additional data of the filtered release data to generate supplemented sets of the filtered release data for the customers; and 
performing, one or more actions based on the supplemented sets of filtered release data.


The 2019 PEG states certain method of organizing human activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) are abstract.  The instant claims are directed to forecasting sales which is a marketing or sales activities or behaviors as and fundamental economic practices. Further, the claim recites mental processes including observation, evaluation, judgment, opinion.  For example, the discretizing; generating; computing; and performing steps are drawn to observation and evaluation that can be performed mentally of using a pen and paper.  As such, the claims recites at least one abstract idea. 
Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, Claim 1 recites the additional elements of:
A method, comprising: 
receiving, by a device, release data identifying new releases associated with cloud providers; 
receiving, by the device, customer data identifying usage, inventory, and billing associated with customers of the cloud providers; 
receiving, by the device, interest data identifying interests of the customers with respect to the cloud providers; 
the device to perform the recited steps.
However, the processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Further MPEP 2105.05(g) explains that data gathering and data output can be considered pre-solution activity and post-solution activity.  See MPEP 2106.05(g) that states:
An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 

In the instant case, the receipt of release data and customer data is considered mere data gathering which is incidental to the primary process in a similar way that obtaining information about credit card transactions to be analyzed was incidental to the primary process explained above.  Further, MPEP 2106.05 also states Examiner should evaluate whether the extra-solution limitation is well known.  In this case, the broadly recited of data is well known.  The MPEP also cites several examples of mere data gathering that have been found  to be insignificant extra-solution activity including gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price (see OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93); and obtaining information about transactions using the Internet to verify credit card transactions (see CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011))
When viewing the generic data gathering in combination with the generic computer does not add more than when viewing the elements individually.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In step 2B, the examiner must be determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Further, the receipt of data is recited broadly in the claims.   MPEP 2106.05(d) states receiving or transmitting data over a network, e.g., using the Internet to gather data is conventional when claimed generically (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  As such, the broadly claimed receipt of inputs is considered well-known and conventional as established by the MPEP and relevant case law
Further Claims 2-7 further limit the mental processes and sales activities recited in the parent claim, but fail to remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself.
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-7 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  The presentment of claim 1 otherwise styled as a system or computer program product or system, for example, would be subject to the same analysis.  As such, claims 8-20 are also rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6-8, 9, 11, 13 15, 16, 18, 19, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyoob US 20150341240 A1in view of Edington US 2018/0124189 A1.

As per Claim 1 Iyoob teaches a method, comprising:
 receiving, by a device, release data identifying new releases associated with cloud providers; (Iyoob para. 53 teaches in regard to the multi-cloud services catalog (i.e., the catalog), it is highly customizable. Self-service administrative capabilities (e.g., via the self-service fulfillment module 219) are available for the broker to perform actions such as, for example, setting up new cloud services, modifying existing cloud services, customizing the cloud service parameters, updating pricing, reclassifying services, and adding or removing providers. Broadly speaking, the catalog supports an abstraction of marketplace services and categorizations that then maps to provider specific catalog line items. In this regard, a cloud services catalog provides a service abstraction that can map to one or more provider services/line items. For example, a VM service on Savvis maps to vCPU, memory and local storage services with OS templates. For Terremark, Savvis, Amazon, Amazon GovCloud, the aggregated VM services are pre-defined and published in the catalog. Additionally, attributes that are specific to cloud service consumers such as, for example, pricing rules, security and access constraints can be defined in the same catalog.)
receiving, by the device, customer data identifying usage, inventory, and billing associated with customers of the cloud providers; (para. 52 teaches he CSB platform 202 offers numerous capabilities for allowing a cloud service consumer 210 to enable its cloud service users to implement (e.g., design, order, provision and control) cloud services across public, private and hybrid clouds. Examples of these capabilities include, but are not limited to enabling internal business and IT units to offer their cloud service users a single interface to design, order, provision and control virtual data centers (VDC) in public, private and hybrid infrastructure services; setting up a central environment for carrying out sourcing, procurement, fulfillment and billing processes and contracts with preferred public and private cloud providers; and tracking usage, chargeback, Quality of Service (QoS), SLA's and performance of internal and external cloud infrastructure service providers.  Para. 74 teaches a business systems integrations module 242 of the CSB platform 202 enables (e.g., via the CSB platform access portal) implementation of business systems integration functionalities (i.e., via API's). Examples of such business systems integration functionalities include, but are not limited to, APIs for business intelligence systems (e.g., resource capacity/cost/utilization for provisioned resources; catalog data, asset inventory data and orders; and the like); enterprise billing & payment systems that provide APIs for enterprise billing & payment systems to retrieve and update data for bills, orders and assets; and APIs for cloud service providers to manage catalog & list prices, terms and conditions for provider services and visibility into customer activity and behavior.)
receiving, by the device, interest data identifying interests of the customers with respect to the cloud providers; (para. 68 teaches In regard to demand and capacity planning, the CSB platform (e.g., via the demand and capacity planning module 230) allows a cloud broker (e.g., platform operator) or the end customer (e.g., cloud service customer) to input demand profiles which then get applied to the solution design, and generate a capacity vs. demand curve (e.g., across an IaaS architecture). This enables cloud service consumers to incrementally acquire capacity as the demand grows instead of acquiring a lot of capacity that remains unutilized till the demand catches up. The CSB platform 202 also enables customization of the capacity planning to be tailored to specific customer architectural needs, and complex demand patterns.  The Examiner considers a demand profile to be interest data.)
filtering, by the device and based on one or more filters, the release data to generate filtered release data; (para. 102 teaches a screen application selector 420 of the Tab Link section 412 links (i.e., navigates the interface to) to functionalities for screening application for determining migration considerations, as is discussed below in reference to FIG. 19. A design solution selector 422 of the Tab Link section 412 links to an application solution designer view of the Applications tab 406 for enabling a user (i.e., cloud service user) to plan cloud resource scenarios by creating one or more applications (i.e., use specific cloud resource configurations) and mapping the one or more applications to different virtual data centers to compare and choose a desired cloud service solution (i.e., cloud service provider offering(s)). A source cloud services selector 424 of the Tab Link section 412 links to provider offering of the VDC tab 404 for enabling a user to compare provider packages and features to determine which provider to select. The objective of such comparison and determination is map application requirements to a package and use that package to compare which cloud service provider the user want to select (i.e., not yet actually buying, provisioning or fulfilling these packages). A manage applications selector 426 of the Tab Link section 412 links to an application screen (e.g., My Applications screen) of the Applications tab 406 for enabling a user to create applications and map them to a VDC or make edits to existing applications. A review orders selector 428 of the Tab Link section 412 links to an order screen (e.g., My Orders screen) of the Command And Control tab 408 for enabling a user to simultaneously view multiple orders across VDCs, to monitor their status, and to see the history of orders associated with their existing VDCs. A consolidated bill selector 430 of the Tab Link section 412 links to a list of bills currently in pending for the cloud service consumer for enabling a user to navigate to detail information for a particular bill. A monitor performance selector 432 of the Tab Link section 412 links to a monitoring screen of the command and control tab 408 for providing access to dashboard that provide information relating to cost and performance of a user's VDCs and Applications.  Para. 104 teaches A sourcing selection 440 (FIG. 7) of the VDC tab 404 takes the user to a sourcing section 441 of the VDC tab 404 for allowing the user to compare cloud provider packages (i.e., VDC package offerings) at a Provider Offering screen 442 (FIG. 8A). At this stage, a user (i.e., a cloud services consumer) is not actually buying, provisioning or fulfilling these packages, but is attempting to identify or map its requirements to a package and use that package to compare which cloud service provider to select. Referring now to FIG. 8A, the user chooses available packages 444 to be compared by selecting (i.e., checking) a plurality of provider offering boxes 446 and then clicks a Select button 448 next to a selected provider offering 444 to bring up the VDC ordering popup with the configuration values already pre-populated. Clicking the Select button 448 simply pre-populates the configuration values in VDC Order screen(s) to enable the comparison and allows the user to specify a package configuration. Each package configuration 450 has an estimated price (e.g., monthly, quarterly or annually) shown. Examples of the package configurations include, but are not limited to, a custom package, a small package (e.g., a relatively small cloud), a medium package (i.e., a medium size cloud), and a large package (i.e., an enterprise level cloud). The used can click a View Sample Solution Package Details button 452 or any package column row header 454 to bring up package details. Each available package has a description 456 of the provider offering 444. For a more detailed description, a user can select a More Details button 458 to cause additional information (i.e., specific package configuration information) on the provider offering 444 to be displayed (i.e., outputted).
processing, by the device, the filtered release data and taxonomy data identifying historical release data, with a classifier model, to generate classification data identifying classifications of the filtered release data; (para. 76 teaches a cloud services network module 246 of the CSB platform 202 enables (e.g., via the CSB platform access portal) implementation of cloud services networking functionalities. Examples of such cloud services networking functionalities include, but are not limited to, pre-defined CSB service taxonomy (e.g., hierarchical); pre-loaded catalog(s) (e.g., for cloud providers, private clouds, security services, network services, managed services; pre-built adapters for available cloud service providers; pre-defined provisioning workflows for all services pre-loaded in the catalog(s); sourcing comparator content for cloud service provider offerings; pre-defined subscription packages; user roles and dashboards; pre-defined email templates for user registration, provisioning status, order status & process steps, alert notifications, and task notifications; and pre-built integration for support.  Para. 53 teaches in regard to the multi-cloud services catalog (i.e., the catalog), it is highly customizable. Self-service administrative capabilities (e.g., via the self-service fulfillment module 219) are available for the broker to perform actions such as, for example, setting up new cloud services, modifying existing cloud services, customizing the cloud service parameters, updating pricing, reclassifying services, and adding or removing providers.) 
processing, by the device, the filtered release data, the classification data, and the customer data, with a matching model, to identify a set of the filtered release data that is relevant for each of the customers, and to generate sets of the filtered release data for the customers;  (Iyoob para. 60 teaches by employing the cloud services wizard (which can include an application screener) to assess information derived from a knowledge base of information based on experience and best practices and to calculate CUs for various cloud service providers, the CSB platform user is guided towards an apples-to-apples comparison that results in the closest matched cloud services and cloud service providers. In at least one implementation, the cloud services wizard takes into account dimensions such as, for example, virtual machine dimensions (e.g., memory, CPU/vCPU, local storage, etc); network dimensions (bandwidth desired, virtual LAN, guaranteed throughput, pricing models, load balancers, public vs. private networks, etc); storage dimensions (e.g., defining different architectures, ability to snapshot storage, back up strategies for storage as well as offering shared storage, etc); security dimensions (e.g., firewalling technologies, intrusion detection/prevention technologies, etc); service level agreements (e.g., availability monitoring and service crediting); operating systems supported (e.g., employing templates with licenses, 32/64 bit operating systems, support for blank servers, virtual machines registered and compliant with certain operating systems, etc); provisioning times (e.g., for virtual machines, for provisioning the first virtual data center vs. subsequent virtual data centers, etc); support for virtual resources (e.g., varying from free, forum based support to full helpdesk support that is included for no additional fees); designation of location of virtual resources (e.g., geographic designation and specific locales based on CSP data center availability); and virtual resource pricing structure (e.g., varying by sizing of packages vs. individual resources that may vary by pricing model for reserved capacity vs. on-demand capacity).  Further, para. 104 teaches a sourcing selection 440 (FIG. 7) of the VDC tab 404 takes the user to a sourcing section 441 of the VDC tab 404 for allowing the user to compare cloud provider packages (i.e., VDC package offerings) at a Provider Offering screen 442 (FIG. 8A). At this stage, a user (i.e., a cloud services consumer) is not actually buying, provisioning or fulfilling these packages, but is attempting to identify or map its requirements to a package and use that package to compare which cloud service provider to select. Referring now to FIG. 8A, the user chooses available packages 444 to be compared by selecting (i.e., checking) a plurality of provider offering boxes 446 and then clicks a Select button 448 next to a selected provider offering 444 to bring up the VDC ordering popup with the configuration values already pre-populated. Clicking the Select button 448 simply pre-populates the configuration values in VDC Order screen(s) to enable the comparison and allows the user to specify a package configuration. Each package configuration 450 has an estimated price (e.g., monthly, quarterly or annually) shown. Examples of the package configurations include, but are not limited to, a custom package, a small package (e.g., a relatively small cloud), a medium package (i.e., a medium size cloud), and a large package (i.e., an enterprise level cloud). The used can click a View Sample Solution Package Details button 452 or any package column row header 454 to bring up package details. Each available package has a description 456 of the provider offering 444. For a more detailed description, a user can select a More Details button 458 to cause additional information (i.e., specific package configuration information) on the provider offering 444 to be displayed (i.e., outputted).)

processing, by the device, the filtered release data, the classification data, and the interest data, with the matching model, to identify additional data of the filtered release data;  (see fig, 3B that discloses an additional information section the provides additional information regarding the provided solutions.)

supplementing, by the device, the sets of the filtered release data with the additional data of the filtered release data to generate supplemented sets of the filtered release data for the customers; and (See Iyoob fig, 3B that discloses an additional information section the provides additional information regarding the provided solutions.  Further, Iyoob para. 104 teaches  a sourcing selection 440 (FIG. 7) of the VDC tab 404 takes the user to a sourcing section 441 of the VDC tab 404 for allowing the user to compare cloud provider packages (i.e., VDC package offerings) at a Provider Offering screen 442 (FIG. 8A). At this stage, a user (i.e., a cloud services consumer) is not actually buying, provisioning or fulfilling these packages, but is attempting to identify or map its requirements to a package and use that package to compare which cloud service provider to select. Referring now to FIG. 8A, the user chooses available packages 444 to be compared by selecting (i.e., checking) a plurality of provider offering boxes 446 and then clicks a Select button 448 next to a selected provider offering 444 to bring up the VDC ordering popup with the configuration values already pre-populated. Clicking the Select button 448 simply pre-populates the configuration values in VDC Order screen(s) to enable the comparison and allows the user to specify a package configuration. Each package configuration 450 has an estimated price (e.g., monthly, quarterly or annually) shown. Examples of the package configurations include, but are not limited to, a custom package, a small package (e.g., a relatively small cloud), a medium package (i.e., a medium size cloud), and a large package (i.e., an enterprise level cloud). The used can click a View Sample Solution Package Details button 452 or any package column row header 454 to bring up package details. Each available package has a description 456 of the provider offering 444. For a more detailed description, a user can select a More Details button 458 to cause additional information (i.e., specific package configuration information) on the provider offering 444 to be displayed (i.e., outputted).  The Examiner considers the More Details and the description in the description column in figure 8A to be supplemental sets of the filtered release data.

performing, by the device, one or more actions based on the supplemented sets of filtered release data. (para. 103 teaches the VDC tab 404 (FIG. 7) provides functionalities related to comparing VDC packages, creating new VDCs, and monitoring relationship between applications and VDCs. As discussed below in greater detail, creating VDCs entails creating resources on-demand and managed as a pool of virtual resources and controlled through the portal (i.e., an online user interface). Instead of ordering specific line items from a catalog, a VDC is designed with capacity and/or virtual resources and then the CSB platform automatically generates an order for a selected cloud service provider to fulfill the ordered VDC design.)
Iyoob does not explicitly disclose the additional data is relevant for each of the customers  However, Edington para. 17-18 teaches the cloud services manager 190 then presents the ranked ones of the located cloud services 140 in a ranked list 170 in the cloud service manager user interface 120.  The end user 100 selects a combination 140A, 140B, 140C of the located cloud services 140 in the ranked list 170 for deployment as an aggregated distributed application 180.  Para. 26 teaches runtime service switching engine 230E reacts to information relevant to a deployed one of the cloud services 280 in the aggregated distributed application 260, including data produced by the service simulation engine 230A or data produced by the cognitive processing engine 230D, by selecting a comparable but better ranked one of the cloud services 280 to replace or supplement the deployed one of the cloud services 280 in the aggregated distributed application 260. The runtime service switching engine 230 automatically replaces or supplements the deployed one of the cloud services 280, or in the alternative, prompts an end user to approve the replacement or supplement of the deployed one of the cloud services 280.  Further, para. 31 teaches if the cloud services manager determines that an existing one of the cloud services already deployed in the aggregated distributed application is subject to replacement or supplement by one of the newly re-ranked cloud services, the cloud services manager initiates runtime service switching with respect to the newly re-ranked cloud services in the aggregated distributed application.  Both Iyoob and Edington are directed to management of cloud service providers.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant invention to modify the teachings of Iyoob to include the additional data is relevant for each of the customers as taught by Edington to provide a cloud customer with better options than those that they are currently using (as suggested by Edington para. 26) to approve the replacement or supplement of the deployed one of the cloud services 280.

As per Claim 2 Iyoob teaches the method of claim 1, wherein performing the one or more actions comprises one or more of: 
providing, for display, a user interface that includes one of the supplemented sets of filtered release data;  (see Fig. 3B and 8A)
automatically implementing a particular new release in a particular supplemented set of filtered release data, of the supplemented sets of filtered release data, for a particular customer of the customers; or providing the supplemented sets of filtered release data to different customers, of the customers, at different time periods selected by the different customers. (Iyoob para. 22 teaches with regard to provisioning cloud solutions, a CSB platform configured in accordance with an embodiment of the present invention allows a cloud service consumer to provision multiple VDC change orders at once, with all provisioning tasks identified as a single set and automatically provisioned together; to automatically manage virtual resources and service provisioning using an intelligent asynchronous provisioning engine; and, once provisioned, to view the access and management details at any time.
para. 57 teaches instead of ordering specific line items from a catalog, VDC is designed with capacity and/or virtual resources and then the system automatically generates an order for the provider to fulfill that VDC design.  Para. 86 teaches the application architecture manager engine 276 enables orchestration and transaction-based automated provisioning of cloud resource changes.)
recommendation

As per Claim 3 Iyoob does not teach the method of claim 1, wherein performing the one or more actions comprises one or more of: 
receiving, from a particular customer of the customers, feedback indicating whether the particular customer implemented a particular new release in a particular supplemented set of filtered release data of the supplemented sets of filtered release data; 
retraining at least one of the classifier model or the matching model based on the feedback indicating whether the particular customer, of the customers, implemented the particular new release in the particular supplemented set of filtered release data of the supplemented sets of filtered release data; or retraining at least one of the classifier model or the matching model based on the supplemented sets of filtered release data. However, Edington para. 22 teaches the cognitive processing engine 230D itself performs pattern analysis, formulates the ontologies, derives the context, compares current and previous requirements, and determines and analyzes cloud service dependencies. The cognitive processing engine 230D continuously learns and stores knowledge gained from end user requirements and requester profiles, service details from the service profiling engine 230C, as well as results from simulations run in the service simulation engine 230A. More particularly, the requestor profiles store current and past requester requirements that reflect ontologies that have been derived, any context that drives functional and non-functional requirements of a corresponding cloud service, different dependencies of the cloud services, all of are received in the requester user interface 240. The requestor profiles also store notification preferences that include when, how and how often an end user is to be notifies with respect to cloud service performance metrics and thresholds, or availability of new cloud services, and whether or not service switching from one cloud service to another in the aggregated distributed application 260 has occurred.  Para. 23 teaches the service profiling engine 230C catalogs and stores all data relating to the cloud services 280 including published metadata, discovered groupings and patterns of services, runtime and historical usage metrics, as well as all crowdsourced QoS feedback in data store 270, rating and compliance data. The service profiling engine 230C continuously crawls Internet sources to discover and collect this data from both known, existing and also new sources, including the registry 250. The service profiling engine 230C provides access to the stored data to the cognitive processing engine 230D for marriage to respective ones of the requester profiles. Consequently, the collected data then is utilized by the service simulation engine 230A.  Both Iyoob and Edington are directed to management of cloud service providers.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant invention to modify the teachings of Iyoob to include one or more of receiving, from a particular customer of the customers, feedback indicating whether the particular customer implemented a particular new release in a particular supplemented set of filtered release data of the supplemented sets of filtered release data; 
retraining at least one of the classifier model or the matching model based on the feedback indicating whether the particular customer, of the customers, implemented the particular new release in the particular supplemented set of filtered release data of the supplemented sets of filtered release data; or retraining at least one of the classifier model or the matching model based on the supplemented sets of filtered release data as taught by Edington to recommend to a cloud customer with best and most relevant cloud services (as suggested by Edington para. 26).

As per Claim 6 Iyoob does not teach the method of claim 1, wherein processing the filtered release data and the taxonomy data identifying the historical release data, with the classifier model, to generate the classification data identifying the classifications of the filtered release data, comprises:
analyzing the filtered release data, via natural language processing, to extract categories of the filtered release data; and
matching the categories of the filtered release data and the taxonomy data to identify the classifications of the filtered release data.  However, Edington pra. 21-22 teach the menu/dialog associated with the menu/dialog-driven responses may be configured through the use of ontology and context learned from the cognitive processing engine 230D based upon previous requests and available cloud services along with any data associated with the cloud services. Optionally, an artificial intelligence (AI) component with natural language processing (NLP) is included to process the user input in real time so as to derive situational functional requirements, preferences, current location, risk tolerance and runtime requirements of the cloud services. Furthermore, the AI-NLP may interface with the cognitive processing engine 230D to retrieve previous ontologies, requirements, dependencies and context in order to assist in the prompting of end users in the form of dialog/menu-driven guidance during the process of inputting requirements and preferences.  The cognitive processing engine 230D itself performs pattern analysis, formulates the ontologies, derives the context, compares current and previous requirements, and determines and analyzes cloud service dependencies. The cognitive processing engine 230D continuously learns and stores knowledge gained from end user requirements and requester profiles, service details from the service profiling engine 230C, as well as results from simulations run in the service simulation engine 230A. More particularly, the requestor profiles store current and past requester requirements that reflect ontologies that have been derived, any context that drives functional and non-functional requirements of a corresponding cloud service, different dependencies of the cloud services, all of are received in the requester user interface 240. The requestor profiles also store notification preferences that include when, how and how often an end user is to be notifies with respect to cloud service performance metrics and thresholds, or availability of new cloud services, and whether or not service switching from one cloud service to another in the aggregated distributed application 260 has occurred.  Both Iyoob and Edington are directed to management of cloud service providers.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant invention to modify the teachings of Iyoob to include analyzing the filtered release data, via natural language processing, to extract categories of the filtered release data; and matching the categories of the filtered release data and the taxonomy data to identify the classifications of the filtered release data as taught by Edington to assist in the prompting of end users in the form of dialog/menu-driven guidance during the process of inputting requirements and preferences. (as suggested by Edington para. 21).

As per Claim 7 Iyoob teaches the method of claim 1, wherein the classifications of the filtered release data include one or more of:
a new service,
a service update,
a removal of an existing service,
a partial removal of the existing service,
 a new technology, 
a technology update, 
a removal of a technology, 
a partial removal of the technology, 
a new feature, 
a feature update, 
a removal of a feature, 
a partial removal of the feature, 
a new regional access,
a regional access update, 
a removal of a regional access, 
a partial removal of the regional access, 
a new pricing model, 
a pricing model update, 
a removal of a pricing model, or 
a partial removal of the pricing model.  (Iyoob para. 101 teaches the Home tab 402 includes a Tab Link section 412, a VDC Quick Link section 414, a Recently Updated Resource section 416, and a Tasks section 418. The Tab Link section 412 provides selectors for accessing respective functionalities, as discussed below. The Quick Links section 414 provide shortcuts to create VDCs with the selected providers. The Recently Updated Resource section 416 links provide shortcuts to the IT Architecture view of recently created/updated VDCs and applications. The Tasks section 418 is a task manager that lists all pending tasks and providing links to order details where action is needed.)

As per Claim 8 Iyoob teaches a device, comprising: 
one or more memories; and  (see Iyoob para. 94)
one or more processors, communicatively coupled to the one or more memories, configured to:  (see para. 99 and Fig. 6))
receive release data identifying new releases associated with cloud providers;  (Iyoob para. 53 teaches in regard to the multi-cloud services catalog (i.e., the catalog), it is highly customizable. Self-service administrative capabilities (e.g., via the self-service fulfillment module 219) are available for the broker to perform actions such as, for example, setting up new cloud services, modifying existing cloud services, customizing the cloud service parameters, updating pricing, reclassifying services, and adding or removing providers. Broadly speaking, the catalog supports an abstraction of marketplace services and categorizations that then maps to provider specific catalog line items. In this regard, a cloud services catalog provides a service abstraction that can map to one or more provider services/line items. For example, a VM service on Savvis maps to vCPU, memory and local storage services with OS templates. For Terremark, Savvis, Amazon, Amazon GovCloud, the aggregated VM services are pre-defined and published in the catalog. Additionally, attributes that are specific to cloud service consumers such as, for example, pricing rules, security and access constraints can be defined in the same catalog.)
receive customer data identifying usage, inventory, and billing associated with customers of the cloud providers; (para. 52 teaches he CSB platform 202 offers numerous capabilities for allowing a cloud service consumer 210 to enable its cloud service users to implement (e.g., design, order, provision and control) cloud services across public, private and hybrid clouds. Examples of these capabilities include, but are not limited to enabling internal business and IT units to offer their cloud service users a single interface to design, order, provision and control virtual data centers (VDC) in public, private and hybrid infrastructure services; setting up a central environment for carrying out sourcing, procurement, fulfillment and billing processes and contracts with preferred public and private cloud providers; and tracking usage, chargeback, Quality of Service (QoS), SLA's and performance of internal and external cloud infrastructure service providers.  Para. 74 teaches a business systems integrations module 242 of the CSB platform 202 enables (e.g., via the CSB platform access portal) implementation of business systems integration functionalities (i.e., via API's). Examples of such business systems integration functionalities include, but are not limited to, APIs for business intelligence systems (e.g., resource capacity/cost/utilization for provisioned resources; catalog data, asset inventory data and orders; and the like); enterprise billing & payment systems that provide APIs for enterprise billing & payment systems to retrieve and update data for bills, orders and assets; and APIs for cloud service providers to manage catalog & list prices, terms and conditions for provider services and visibility into customer activity and behavior.)
receive interest data identifying interests of the customers with respect to the cloud providers; (para. 68 teaches in regard to demand and capacity planning, the CSB platform (e.g., via the demand and capacity planning module 230) allows a cloud broker (e.g., platform operator) or the end customer (e.g., cloud service customer) to input demand profiles which then get applied to the solution design, and generate a capacity vs. demand curve (e.g., across an IaaS architecture). This enables cloud service consumers to incrementally acquire capacity as the demand grows instead of acquiring a lot of capacity that remains unutilized till the demand catches up. The CSB platform 202 also enables customization of the capacity planning to be tailored to specific customer architectural needs, and complex demand patterns.  The Examiner considers a demand profile to be interest data.)
filter, based on one or more filters, the release data to generate filtered release data; (para. 102 teaches a screen application selector 420 of the Tab Link section 412 links (i.e., navigates the interface to) to functionalities for screening application for determining migration considerations, as is discussed below in reference to FIG. 19. A design solution selector 422 of the Tab Link section 412 links to an application solution designer view of the Applications tab 406 for enabling a user (i.e., cloud service user) to plan cloud resource scenarios by creating one or more applications (i.e., use specific cloud resource configurations) and mapping the one or more applications to different virtual data centers to compare and choose a desired cloud service solution (i.e., cloud service provider offering(s)). A source cloud services selector 424 of the Tab Link section 412 links to provider offering of the VDC tab 404 for enabling a user to compare provider packages and features to determine which provider to select. The objective of such comparison and determination is map application requirements to a package and use that package to compare which cloud service provider the user want to select (i.e., not yet actually buying, provisioning or fulfilling these packages). A manage applications selector 426 of the Tab Link section 412 links to an application screen (e.g., My Applications screen) of the Applications tab 406 for enabling a user to create applications and map them to a VDC or make edits to existing applications. A review orders selector 428 of the Tab Link section 412 links to an order screen (e.g., My Orders screen) of the Command And Control tab 408 for enabling a user to simultaneously view multiple orders across VDCs, to monitor their status, and to see the history of orders associated with their existing VDCs. A consolidated bill selector 430 of the Tab Link section 412 links to a list of bills currently in pending for the cloud service consumer for enabling a user to navigate to detail information for a particular bill. A monitor performance selector 432 of the Tab Link section 412 links to a monitoring screen of the command and control tab 408 for providing access to dashboard that provide information relating to cost and performance of a user's VDCs and Applications.  Para. 104 teaches A sourcing selection 440 (FIG. 7) of the VDC tab 404 takes the user to a sourcing section 441 of the VDC tab 404 for allowing the user to compare cloud provider packages (i.e., VDC package offerings) at a Provider Offering screen 442 (FIG. 8A). At this stage, a user (i.e., a cloud services consumer) is not actually buying, provisioning or fulfilling these packages, but is attempting to identify or map its requirements to a package and use that package to compare which cloud service provider to select. Referring now to FIG. 8A, the user chooses available packages 444 to be compared by selecting (i.e., checking) a plurality of provider offering boxes 446 and then clicks a Select button 448 next to a selected provider offering 444 to bring up the VDC ordering popup with the configuration values already pre-populated. Clicking the Select button 448 simply pre-populates the configuration values in VDC Order screen(s) to enable the comparison and allows the user to specify a package configuration. Each package configuration 450 has an estimated price (e.g., monthly, quarterly or annually) shown. Examples of the package configurations include, but are not limited to, a custom package, a small package (e.g., a relatively small cloud), a medium package (i.e., a medium size cloud), and a large package (i.e., an enterprise level cloud). The used can click a View Sample Solution Package Details button 452 or any package column row header 454 to bring up package details. Each available package has a description 456 of the provider offering 444. For a more detailed description, a user can select a More Details button 458 to cause additional information (i.e., specific package configuration information) on the provider offering 444 to be displayed (i.e., outputted).
process the filtered release data and taxonomy data identifying historical release data, with a first model, to generate classification data identifying classifications of the filtered release data; (para. 76 teaches a cloud services network module 246 of the CSB platform 202 enables (e.g., via the CSB platform access portal) implementation of cloud services networking functionalities. Examples of such cloud services networking functionalities include, but are not limited to, pre-defined CSB service taxonomy (e.g., hierarchical); pre-loaded catalog(s) (e.g., for cloud providers, private clouds, security services, network services, managed services; pre-built adapters for available cloud service providers; pre-defined provisioning workflows for all services pre-loaded in the catalog(s); sourcing comparator content for cloud service provider offerings; pre-defined subscription packages; user roles and dashboards; pre-defined email templates for user registration, provisioning status, order status & process steps, alert notifications, and task notifications; and pre-built integration for support.  Para. 53 teaches in regard to the multi-cloud services catalog (i.e., the catalog), it is highly customizable. Self-service administrative capabilities (e.g., via the self-service fulfillment module 219) are available for the broker to perform actions such as, for example, setting up new cloud services, modifying existing cloud services, customizing the cloud service parameters, updating pricing, reclassifying services, and adding or removing providers.) 
process the filtered release data, the classification data, and the customer data, with a second model, to identify a set of the filtered release data that is relevant for each of the customers, and to generate sets of the filtered release data for the customers; (Iyoob para. 60 teaches by employing the cloud services wizard (which can include an application screener) to assess information derived from a knowledge base of information based on experience and best practices and to calculate CUs for various cloud service providers, the CSB platform user is guided towards an apples-to-apples comparison that results in the closest matched cloud services and cloud service providers. In at least one implementation, the cloud services wizard takes into account dimensions such as, for example, virtual machine dimensions (e.g., memory, CPU/vCPU, local storage, etc); network dimensions (bandwidth desired, virtual LAN, guaranteed throughput, pricing models, load balancers, public vs. private networks, etc); storage dimensions (e.g., defining different architectures, ability to snapshot storage, back up strategies for storage as well as offering shared storage, etc); security dimensions (e.g., firewalling technologies, intrusion detection/prevention technologies, etc); service level agreements (e.g., availability monitoring and service crediting); operating systems supported (e.g., employing templates with licenses, 32/64 bit operating systems, support for blank servers, virtual machines registered and compliant with certain operating systems, etc); provisioning times (e.g., for virtual machines, for provisioning the first virtual data center vs. subsequent virtual data centers, etc); support for virtual resources (e.g., varying from free, forum based support to full helpdesk support that is included for no additional fees); designation of location of virtual resources (e.g., geographic designation and specific locales based on CSP data center availability); and virtual resource pricing structure (e.g., varying by sizing of packages vs. individual resources that may vary by pricing model for reserved capacity vs. on-demand capacity).  Further, para. 104 teaches a sourcing selection 440 (FIG. 7) of the VDC tab 404 takes the user to a sourcing section 441 of the VDC tab 404 for allowing the user to compare cloud provider packages (i.e., VDC package offerings) at a Provider Offering screen 442 (FIG. 8A). At this stage, a user (i.e., a cloud services consumer) is not actually buying, provisioning or fulfilling these packages, but is attempting to identify or map its requirements to a package and use that package to compare which cloud service provider to select. Referring now to FIG. 8A, the user chooses available packages 444 to be compared by selecting (i.e., checking) a plurality of provider offering boxes 446 and then clicks a Select button 448 next to a selected provider offering 444 to bring up the VDC ordering popup with the configuration values already pre-populated. Clicking the Select button 448 simply pre-populates the configuration values in VDC Order screen(s) to enable the comparison and allows the user to specify a package configuration. Each package configuration 450 has an estimated price (e.g., monthly, quarterly or annually) shown. Examples of the package configurations include, but are not limited to, a custom package, a small package (e.g., a relatively small cloud), a medium package (i.e., a medium size cloud), and a large package (i.e., an enterprise level cloud). The used can click a View Sample Solution Package Details button 452 or any package column row header 454 to bring up package details. Each available package has a description 456 of the provider offering 444. For a more detailed description, a user can select a More Details button 458 to cause additional information (i.e., specific package configuration information) on the provider offering 444 to be displayed (i.e., outputted).)
process the filtered release data, the classification data, and the interest data, with the second model, to identify additional data of the filtered release data; (see fig, 3B that discloses an additional information section the provides additional information regarding the provided solutions.)
supplement the sets of the filtered release data with the additional data of the filtered release data to generate supplemented sets of the filtered release data for the customers; and See Iyoob fig, 3B that discloses an additional information section the provides additional information regarding the provided solutions.  Further, Iyoob para. 104 teaches  a sourcing selection 440 (FIG. 7) of the VDC tab 404 takes the user to a sourcing section 441 of the VDC tab 404 for allowing the user to compare cloud provider packages (i.e., VDC package offerings) at a Provider Offering screen 442 (FIG. 8A). At this stage, a user (i.e., a cloud services consumer) is not actually buying, provisioning or fulfilling these packages, but is attempting to identify or map its requirements to a package and use that package to compare which cloud service provider to select. Referring now to FIG. 8A, the user chooses available packages 444 to be compared by selecting (i.e., checking) a plurality of provider offering boxes 446 and then clicks a Select button 448 next to a selected provider offering 444 to bring up the VDC ordering popup with the configuration values already pre-populated. Clicking the Select button 448 simply pre-populates the configuration values in VDC Order screen(s) to enable the comparison and allows the user to specify a package configuration. Each package configuration 450 has an estimated price (e.g., monthly, quarterly or annually) shown. Examples of the package configurations include, but are not limited to, a custom package, a small package (e.g., a relatively small cloud), a medium package (i.e., a medium size cloud), and a large package (i.e., an enterprise level cloud). The used can click a View Sample Solution Package Details button 452 or any package column row header 454 to bring up package details. Each available package has a description 456 of the provider offering 444. For a more detailed description, a user can select a More Details button 458 to cause additional information (i.e., specific package configuration information) on the provider offering 444 to be displayed (i.e., outputted).  The Examiner considers the More Details and the description in the description column in figure 8A to be supplemental information.
perform one or more actions based on the supplemented sets of filtered release data. . (para. 103 teaches the VDC tab 404 (FIG. 7) provides functionalities related to comparing VDC packages, creating new VDCs, and monitoring relationship between applications and VDCs. As discussed below in greater detail, creating VDCs entails creating resources on-demand and managed as a pool of virtual resources and controlled through the portal (i.e., an online user interface). Instead of ordering specific line items from a catalog, a VDC is designed with capacity and/or virtual resources and then the CSB platform automatically generates an order for a selected cloud service provider to fulfill the ordered VDC design.)
Iyoob does not explicitly disclose the additional data is relevant for each of the customers  However, Edington para. 31 teaches In decision block 365, if the cloud services manager determines that an existing one of the cloud services already deployed in the aggregated distributed application is subject to replacement or supplement by one of the newly re-ranked cloud services, the cloud services manager initiates runtime service switching with respect to the newly re-ranked cloud services in the aggregated distributed application.  Both Iyoob and Edington are directed to management of cloud service providers.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant invention to modify the teachings of Iyoob to include the additional data is relevant for each of the customers as taught by Edington to provide a cloud customer with better options than those that they are currently using (as suggested by Edington para. 26) to approve the replacement or supplement of the deployed one of the cloud services 280.

As per Claim 9 Iyoob teaches the device of claim 8, wherein the one or more processors, when processing the filtered release data, the classification data, and the customer data, with the second model, to identify the set of the filtered release data that is relevant for each of the customers, and to generate the sets of the filtered release data for the customers, are configured to:
match the filtered release data and one or more of the usage, the inventory, or the billing associated with the customers, based on the classification data, to generate the sets of the filtered release data for the customers. (Iyoob para. 60 teaches by employing the cloud services wizard (which can include an application screener) to assess information derived from a knowledge base of information based on experience and best practices and to calculate CUs for various cloud service providers, the CSB platform user is guided towards an apples-to-apples comparison that results in the closest matched cloud services and cloud service providers. In at least one implementation, the cloud services wizard takes into account dimensions such as, for example, virtual machine dimensions (e.g., memory, CPU/vCPU, local storage, etc); network dimensions (bandwidth desired, virtual LAN, guaranteed throughput, pricing models, load balancers, public vs. private networks, etc); storage dimensions (e.g., defining different architectures, ability to snapshot storage, back up strategies for storage as well as offering shared storage, etc); security dimensions (e.g., firewalling technologies, intrusion detection/prevention technologies, etc); service level agreements (e.g., availability monitoring and service crediting); operating systems supported (e.g., employing templates with licenses, 32/64 bit operating systems, support for blank servers, virtual machines registered and compliant with certain operating systems, etc); provisioning times (e.g., for virtual machines, for provisioning the first virtual data center vs. subsequent virtual data centers, etc); support for virtual resources (e.g., varying from free, forum based support to full helpdesk support that is included for no additional fees); designation of location of virtual resources (e.g., geographic designation and specific locales based on CSP data center availability); and virtual resource pricing structure (e.g., varying by sizing of packages vs. individual resources that may vary by pricing model for reserved capacity vs. on-demand capacity).  Further, para. 104 teaches a sourcing selection 440 (FIG. 7) of the VDC tab 404 takes the user to a sourcing section 441 of the VDC tab 404 for allowing the user to compare cloud provider packages (i.e., VDC package offerings) at a Provider Offering screen 442 (FIG. 8A). At this stage, a user (i.e., a cloud services consumer) is not actually buying, provisioning or fulfilling these packages, but is attempting to identify or map its requirements to a package and use that package to compare which cloud service provider to select. Referring now to FIG. 8A, the user chooses available packages 444 to be compared by selecting (i.e., checking) a plurality of provider offering boxes 446 and then clicks a Select button 448 next to a selected provider offering 444 to bring up the VDC ordering popup with the configuration values already pre-populated. Clicking the Select button 448 simply pre-populates the configuration values in VDC Order screen(s) to enable the comparison and allows the user to specify a package configuration. Each package configuration 450 has an estimated price (e.g., monthly, quarterly or annually) shown. Examples of the package configurations include, but are not limited to, a custom package, a small package (e.g., a relatively small cloud), a medium package (i.e., a medium size cloud), and a large package (i.e., an enterprise level cloud). The used can click a View Sample Solution Package Details button 452 or any package column row header 454 to bring up package details. Each available package has a description 456 of the provider offering 444. For a more detailed description, a user can select a More Details button 458 to cause additional information (i.e., specific package configuration information) on the provider offering 444 to be displayed (i.e., outputted).)

As per Claim 11 Iyoob teaches the device of claim 8, wherein the one or more processors, when processing the filtered release data, the classification data, and the interest data, with the second model, to identify the additional data of the filtered release data that is relevant for each of the customers, are configured to:
match the filtered release data and the interests of the customers in one or more of services, technologies, features, regional access, and pricing models associated with the cloud providers, based on the classification data, to identify the additional data of the filtered release data (see fig, 3B that discloses an additional information section the provides additional information regarding the provided solutions.)
Iyoob does not explicitly disclose the additional data is relevant for each of the customers  However, Edington para. 31 teaches In decision block 365, if the cloud services manager determines that an existing one of the cloud services already deployed in the aggregated distributed application is subject to replacement or supplement by one of the newly re-ranked cloud services, the cloud services manager initiates runtime service switching with respect to the newly re-ranked cloud services in the aggregated distributed application.  Both Iyoob and Edington are directed to management of cloud service providers.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant invention to modify the teachings of Iyoob to include the additional data is relevant for each of the customers as taught by Edington to provide a cloud customer with better options than those that they are currently using (as suggested by Edington para. 26) to approve the replacement or supplement of the deployed one of the cloud services 280.

As per Claim 13 Iyoob does not teach the device of claim 8, wherein the one or more processors, when processing the filtered release data, the classification data, and the customer data, with the second model, to identify the set of the filtered release data that is relevant for each of the customers, and to generate the sets of the filtered release data for the customers, are configured to:
determine impacts of the filtered release data on the customers;
rank the filtered release data based on the impacts and based on the classification data; and
generate the sets of the filtered release data based on ranking the filtered release data. However, Edington para. 5 teaches the located cloud services are ranked and presented in the user interface. Then, one or more of the cloud services presented in the user interface are selected for deployment and the selected cloud services are deployed as part of an aggregated distributed application. Finally, subsequent to the deployment of the selected cloud services, the registry is searched to locate new cloud services based upon the textual specification, the located new cloud services are ranked, and in response to a determination that one of the located new cloud services is ranked higher than an existing one of the cloud services already deployed as part of the aggregated distributed application, the determined one of the new cloud services is deployed into the aggregated distributed application. Both Iyoob and Edington are directed to management of cloud service providers.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant invention to modify the teachings of Iyoob to include determine impacts of the filtered release data on the customers;
rank the filtered release data based on the impacts and based on the classification data; and
generate the sets of the filtered release data based on ranking the filtered release data as taught by Edington to provide a cloud customer with a clear understanding of the most relevant cloud services.

Claim 15, 16, 18, 19, 20 recites similar limitations to those recited in Claim 1-3, 6, 9, 11 and is rejected for similar reasons.  Further, Iyoob teaches a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the device to perform the recited steps (see para. 96).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyoob US 20150341240 A1in view of Edington US 2018/0124189 A1 and in further view of To US 2016/0132806 A1.

As per Claim 4 Iyoob does not teach the method of claim 1, further comprising: 
updating the taxonomy data with filtered release data that fails to match the taxonomy data. However, To para. 194 and 195 teach if the new generation/version of the application is a required application, or if a configuration setting for the application and/or catalog/portfolio specifies that updates should be applied automatically, the application may be updated in response to the notification of the new generation/version of the application.  Note that, in some embodiments, a method similar to that illustrated in FIG. 11 may be used to manage updates to server products through an enterprise catalog service implemented by a service provider. For example, an IT administrator may (e.g., when a server product is ingested or added to a catalog or portfolio) configure the server product or catalog/portfolio for automatic updates or for manual updates (e.g., to receive notifications only) in response to a new version of the server product becoming available.  Both Iyoob and To are directed to management of cloud service providers.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant invention to modify the teachings of Iyoob to include updating the taxonomy data with filtered release data that fails to match the taxonomy data as taught by To keep a catalog up to date with all of the offering that are available (as suggested by para. 194).

Claim(s) 5, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyoob US 20150341240 A1in view of Edington US 2018/0124189 A1 and in further view of Jacobs US 2018/0131574 A1.

As per Claim 5 Iyoob does not teach the method of claim 1, wherein filtering, based on the one or more filters, the release data to generate the filtered release data comprises:
filtering, from the release data, one or more of defect fixes, pre-release features, or beta releases, to generate the filtered release data. However, Jacobs 52 teaches Referring now to FIG. 6, a display for implementing a graphical user interface according to certain embodiments is shown for displaying patching information for the server inventory. In the display shown in FIG. 6, the user has selected the patching 652 interface element and the display area 654 now displays a list of patches 654 that may be applied to the selected customer server. Each of the customer servers monitored by the system can have multiple services or processes running on it, and the particular services or processes may vary from server to server. Moreover, each server may have distinct configurations, such as its provider 630 operating system 632 or whether the server is on premise, co-located, hosted, bare metal, virtual, or cloud based. Thus, there is a need to monitor the particular server configurations and account for the various patches that may be need to be applied. Each patch may affect a particular server configuration differently, so the user may beneficially utilize the patching 652 interface element along with the service monitoring and other elements to monitor the performance level of each server and determine which patch to apply the particular server.  Both Iyoob and Jacob are directed to identifying relevant services.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant invention to modify the teachings of Iyoob to include filtering, from the release data, one or more of defect fixes, pre-release features, or beta releases, to generate the filtered release data as taught by Jacobs to efficiently and accurately keep track of required defect fixes (as suggested by Jacobs para. 4).

Claim 17 recites similar limitations to those recited in Claim 5 and is rejected for similar reasons.  Further, Iyoob teaches a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the device to perform the recited steps (see para. 96).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyoob US 20150341240 A1in view of Edington US 2018/0124189 A1 and in further view of Li US 2020/0034795 A1.

As per Claim 10 Iyoob does not teach the device of claim 8, wherein the second model includes one or more of:
a string matching model,
a heuristic model,
a collaborative filtering model,
a hierarchical clustering model, or
a machine learning model.  However, Li para. 69 teaches matching pairs 234-238 and ranking 250 may be produced in a number of ways. For example, additional matching pairs of services may be determined using a machine learning model that predicts the likelihood of a given service being requested when another service has already been requested. In turn, the pairs of services may be ranked by the corresponding likelihoods, and recommendations 212 may be selected from the ranked pairs. In another example, matching pairs in ranking 250 may be ordered according to other statistics and/or metrics, in lieu of or in addition to frequencies 240-242 and/or lifts 244.  Para. 82 teaches In addition, one or more components of computer system 400 may be remotely located and connected to the other components over a network. Portions of the present embodiments (e.g., analysis apparatus, management apparatus, data repository, online network, online marketplace, etc.) may also be located on different nodes of a distributed system that implements the embodiments. For example, the present embodiments may be implemented using a cloud computing system that recommends related services to remote users of an online marketplace.  Both Iyoob and Li are directed to identifying relevant services to offer customers.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Iyoob to include a machine learning model as taught by Li to use a machine learning model to provide more accurate prediction.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyoob US 20150341240 A1in view of Edington US 2018/0124189 A1 and in further view of Rathmann US 2014/0136275 A1.

As per Claim 12 Iyoob does not teach the device of claim 8, wherein the one or more processors, when processing the filtered release data, the classification data, and the customer data, with the second model, to identify the set of the filtered release data that is relevant for each of the customers, and to generate the sets of the filtered release data for the customers, are configured to:
rank the filtered release data based on one or more of the usage, the inventory, or the billing associated with the customers and based on the classification data; and
generate the sets of the filtered release data based on ranking the filtered release data. However, Rathmann para. 41 teaches FIG. 3 depicts an embodiment of a system architecture showing the flow of information for rating/scoring recommendations. One aspect of the disclosed subject matter includes automated-tuning recommendations whereby recommendations are provided based on users' actions to previous recommendations for other users 130. A component score of similar users and their preferences is added to pre-guess drift and interest for users that then will be adjusted through further use. This allows, for example, the ability to problem solve using existing network data without user interaction. The recommendation scoring 132 has as inputs workflow context 108 and previous behavior 130. Based on the inputs, the set of possible recommendations is scored. Recommendation instance generation 134 passes off to recommendation instance scoring 136 and outputs the final ranked recommendation. In one embodiment multiple recommendations are provided. In another embodiment, only the highest ranked recommendation is displayed to the user.  Further para. 43 teaches As another example, often vendors struggle to find clients who need their solutions and IT Admins struggle to find vendors that have credible solutions that might meet the IT Admins need. By looking at network information and behavioral data vendors may be recommended to users. Continuing with this example, company A is a company that helps manage cloud services; unfortunately, adoption of cloud services has been sporadic and finding potential customers has been difficult. The presently disclosed subject matter can identify current cloud services to recommend to particular users in need of cloud services. A behavioral mask may also be applied to this recommendation which would only recommend Company A to potential purchasers who have used Company A previously. This example uses data from three data sources: the desktop 102, community 104, and marketview 106.  Both Iyoob and Rathmann are directed to identifying relevant services to offer customers.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Iyoob to include rank the filtered release data based on one or more of the usage, the inventory, or the billing associated with the customers and based on the classification data; and
generate the sets of the filtered release data based on ranking the filtered release data as taught by Rathmann to provide the most relevant recommendations to a user (see para. 16).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyoob US 20150341240 A1in view of Edington US 2018/0124189 A1 and in further view of Skovron US 2018/0302303 A1.

As per Claim 14 Iyoob does not teach the device of claim 8, wherein the one or more processors, when performing the one or more actions, are configured to:
receive feedback identifying one or more of:
a first new release, of the new releases, in the supplemented sets of filtered release data, that is implemented by the customers, or a second new release, of the new releases, in the supplemented sets of filtered release data, that is not implemented by the customers; and 
retrain at least one of the first model or the second model based on the feedback.  However, Skovron para. 41-43 teaches as illustrated in FIG. 13, the user interface 800 also provides information regarding one or more pilots for the upgrade. In some embodiments, the software deployment tool 226 generates recommendations for a pilot, including a recommended number of devices for a pilot and can indicate what percentage of distinct devices associated with the tenant are represented within a pilot. A user can modify these recommendations, including excluding certain devices from the pilot. The software deployment tool 226 can also be configured to generate other recommendations within a deployment plan, including, for example, a recommended set of devices associated with the tenant to be included in the software deployment plan, a recommended deployment schedule for the tenant, and a recommended set of applications to update as part of the software deployment. As noted above, the software deployment tool 226 may be configured to use telemetry data and machine learning techniques to develop models for generating these recommendations and, thus, can leverage data collected with respect to multiple tenants to provide more accurate recommendations. Also, in some embodiments, the software deployment tool 226 may use information regarding the availability of support for particular devices, applications, or the like and use this information to recommend a schedule or completion date for a plan to ensure that an upgrade is completed before support ends (or is limited). In some embodiments, the software deployment tool 226 is also configured to recommend security settings for one or more devices as part of an upgrade. Again, by considering the security settings of other devices (for the tenant or other tenants), the software deployment tool can learn what settings lead to successful upgrades for particular types of devices, applications, or combinations thereof.
After reviewing and configuring a pilot, a user can deploy the upgrade for the pilot devices through the software deployment tool 226 and, therefore, can use the tool 226 to monitor the deployment status of the pilot (see, for example, FIG. 13) and gain insight into failures and remediation actions. Accordingly, users can see pilot results and sign-off on items as needed through the software deployment tool 226. Users can also use the results of a pilot to modify the deployment plan (including modifying the current pilot, future pilots, and production deployment).
Subsequently, a user can deploy the plan to production, such as after a successful pilot and thereafter can monitor the deployment status (see, for example, FIG. 13) and gain insight into failures and remediation actions through the software deployment tool 226. The software deployment tool 226 can also be configured to trigger alerts for devices that have post-upgrade issues. A deployment plan can also be archived (after being signed-off by a user) and used as feedback to improve subsequent automated actions and recommendations generated by the software deployment tool 226 for the tenant or other tenants.  Both Iyoob and Li are directed to identifying relevant services to offer customers.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Iyoob to include receive feedback identifying one or more of:
a first new release, of the new releases, in the supplemented sets of filtered release data, that is implemented by the customers, or a second new release, of the new releases, in the supplemented sets of filtered release data, that is not implemented by the customers; and 
retrain at least one of the first model or the second model based on the feedback as taught by Skovron to generate the most accurate deployments recommendations (see para. 29)

Relevant Art not relied upon in a rejection

Frank - US 20170180487 A1 - Given the complexity of deploying even a relatively straightforward computing service, an enterprise will frequently develop a deployment or rollout process to manage how a new service is launched (or launched at a new location). The deployment process may generally specify a configuration for the service being provisioned. In some cases, the deployment process may also specify a set of testing stages—often referred to as a deployment pipeline—used to stand up a public facing service (e.g., integration tests, followed by alpha, beta, and gamma stages) along with success, failure, or rollback conditions for each stage. The same deployment pipeline may be used to update the applications, systems, or services used to provide the public facing service or when the underlying systems or services used to provide such a service are changed. Similarly, the service provider may define a deployment pipeline used to push changes in the application source code (e.g., bug fixes or new features) out to the production systems hosting a given service. Such a pipeline may specify integration tests, alpha, beta, and gamma testing stages as well as workflows for approving or completing each stage or rolling an application back to a prior state if a new version of the application being pushed into production fails an approval requirement or proves to be disruptive to the service.

Dave US 20150341230 A1 - By employing the cloud services wizard (which can include an application screener) to assess information derived from a knowledge base of information based on experience and best practices and to calculate CUs for various cloud service providers, the CSB platform user is guided towards an apples-to-apples comparison that results in the closest matched cloud services and cloud service providers. In at least one implementation, the cloud services wizard takes into account dimensions such as, for example, virtual machine dimensions (e.g., memory, CPU/vCPU, local storage, etc); network dimensions (bandwidth desired, virtual LAN, guaranteed throughput, pricing models, load balancers, public vs. private networks, etc); storage dimensions (e.g., defining different architectures, ability to snapshot storage, back up strategies for storage as well as offering shared storage, etc); security dimensions (e.g., firewalling technologies, intrusion detection/prevention technologies, etc); service level agreements (e.g., availability monitoring and service crediting); operating systems supported (e.g., employing templates with licenses, 32/64 bit operating systems, support for blank servers, virtual machines registered and compliant with certain operating systems, etc); provisioning times (e.g., for virtual machines, for provisioning the first virtual data center vs. subsequent virtual data centers, etc); support for virtual resources (e.g., varying from free, forum based support to full helpdesk support that is included for no additional fees); designation of location of virtual resources (e.g., geographic designation and specific locales based on CSP data center availability); and virtual resource pricing structure (e.g., varying by sizing of packages vs. individual resources that may vary by pricing model for reserved capacity vs. on-demand capacity).

Mukherjee - US 20140280946 A1 - A method provides a recommendation for a cloud configuration for deploying a service. In response to receiving a service request, a database is searched for a cloud configuration. The search is performed by acquiring a resource usage pattern for the service. The resource usage pattern is mapped to a multidimensional space, which is searched for a previously deployed cloud configuration having a similar resource usage pattern. In response to finding a previously deployed cloud configuration, the activity management is determined for the previously deployed cloud configuration. A recommendation is made based on the activity management.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683